                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         TREMAYNE BARKSDALE                            CASE NO. 21-44392-MAR
                                                       CHAPTER 13
                                                       HONORABLE MARK A. RANDON
                  DEBTOR.
_________________________________/
MARSHALL D SCHULTZ (P38040)
Attorney for Debtor
29777 Telegraph Road, Suite 2203
Southfield, MI 48034
(248) 559-6930
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Ally Bank (“Creditor”), for its Objection to Confirmation of Debtor's Chapter 13 Plan, states

as follows:

         1.     The Creditor has perfected its security interest in the 2017 Dodge Promaster bearing

vehicle identification number 3C6TRVDG2HE543352.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $33,398.25.

         3.     The Plan states a crammed Class 5.1 value of $18,000.00 with monthly payments of

$311.19, to be paid with interest at 6.25%.




  21-44392-mar        Doc 16     Filed 06/02/21     Entered 06/02/21 10:13:16         Page 1 of 2
       4.      Based upon the NADA Official Used Car Guide, the Creditor asserts that the value of

the vehicle is approximately $26,000.00.

       5.      The Creditor requests proof of full-coverage insurance.

       6.      Payment of attorney fees as provided for in the Plan will delay payments to the

Creditor in violation of the equal monthly payment requirement of 11 U.S.C. § 1325(a)(5)(B)(iii).

       7.      The Plan fails to provide for appropriate equal monthly payments beginning from

confirmation as required by 11 U.S.C. § 1325(a)(5)(B)(iii).

       8.      The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: June 1, 2021




                                                 2


  21-44392-mar       Doc 16     Filed 06/02/21       Entered 06/02/21 10:13:16        Page 2 of 2
